Exhibit 10.1

 

RETIREMENT AGREEMENT

 

This Retirement Agreement (the “Agreement”) is made as of the Agreement
Effective Date (as defined below) by and between Voyager Therapeutics, Inc. (the
“Company”) and Steven M. Paul (“Executive”) (together, the “Parties”).

 

WHEREAS, the Company and Executive are parties to the Employment Agreement dated
as of May 11, 2016 (the “Employment Agreement”), under which Executive currently
serves as President and Chief Executive Officer of the Company;

 

WHEREAS, Executive has notified the Company of his desire to retire from the
Company, and the Parties mutually have agreed to establish terms for Executive’s
separation from employment with the Company; and

 

WHEREAS, the Parties agree that the payments, benefits and rights set forth in
this Agreement shall be the exclusive payments, benefits and rights due
Executive in connection with his retirement and separation from employment with
the Company;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1.                                      Retirement Date; Resignation from
Position(s); Transition Period —

 

(a)  Executive’s effective date of retirement and separation from employment
with the Company will be August 1, 2018, such earlier date as may be mutually
agreed upon by the Company and Executive, or such earlier date as the Company’s
Board of Directors (the “Board”) may designate (the “Retirement Date”). 
Executive hereby resigns (i) as of July 16, 2018 (or such earlier date that any
other individual commences employment as the Company’s President and/or Chief
Executive Officer), from his positions as President and Chief Executive Officer
of the Company, and (ii) as of the Retirement Date, from any and all other
positions he holds as an officer or employee of the Company, and further agrees
to execute and deliver any documents reasonably necessary to effectuate such
resignations, as requested by the Company.  As of the Agreement Effective Date,
the Employment Agreement will terminate and be of no further force or effect;
provided, however, that Executive’s Confidentiality, Noncompetition and
Assignment Agreement dated June 16, 2015 and referenced in the Employment
Agreement (the “Restrictive Covenants Agreement”) shall remain in full force and
effect both during the Transition Period (as defined below) and thereafter. 
Notwithstanding the foregoing, the Company retains the right to terminate
Executive’s employment prior to the Retirement Date for Cause (as defined in the
Employment Agreement).

 

(b)  The period between the Agreement Effective Date and the Retirement Date
will be a transition period (the “Transition Period”). During the Transition
Period, Executive will continue to perform  on a full-time basis those duties
consistent with his position and use his best efforts to professionally, timely
and cooperatively perform such duties, as well as such additional transition
duties as may be requested by and at the direction of the Board, including,
without limitation, assisting with the transition of his duties and
responsibilities to any individual hired by the Company to assume Executive’s
responsibilities, including any individual hired in the role of President and/or
Chief Executive Officer (collectively, the “Transition Duties”). 
Notwithstanding the foregoing, however, Executive will not be required to come
into the office on a full time basis after July 16, 2018, but shall remain
available thereafter and until the Retirement Date, upon request by the Company,
to come into the office and/or to provide information or answer questions by

 

1

--------------------------------------------------------------------------------


 

telephone or email related to his employment with the Company and/or the
transition of his duties. During the Transition Period, Executive will continue
to receive his current base salary, to participate in the Company’s benefit
plans (pursuant to the terms and conditions of such plans) and to be entitled to
vacation time in accordance with Company policy.

 

(c)  Upon Executive’s last day of employment with the Company, Executive shall
be paid, in accordance with the Company’s regular payroll practices, all unpaid
base salary earned through such date, including any amounts for accrued unused
vacation time to which Executive is entitled through such date in accordance
with Company policy, and reimbursement of any properly incurred unreimbursed
business expenses incurred through the Retirement Date (together, the “Accrued
Obligations”).  As of Executive’s last day of employment, all salary payments
from the Company will cease and any benefits Executive had as of such date under
Company-provided benefit plans, programs, or practices will terminate, except as
required by federal or state law or as otherwise specifically set forth in this
Agreement.

 

2.                                      Retirement Benefit — In consideration of
Executive’s entering into and abiding by the commitments and obligations set
forth in this Agreement, and provided Executive (i) signs and returns this
Agreement on or before July 2, 2018, (ii) continues employment through the
Retirement Date in accordance with the terms hereof, (iii) signs and returns the
Additional Release of Claims attached hereto as Attachment A (the “Additional
Release”) on but not before the Retirement Date (provided, however, that if the
Retirement Date is fewer than twenty-one (21) days following the Receipt Date
(as defined below), Executive must sign and return the Additional Release no
earlier than the Retirement Date and no later than the 22nd day after the
Receipt Date) and does not timely revoke such Additional Release, and
(iv) complies with the terms of this Agreement, the Additional Release and the
Restrictive Covenants Agreement, the Company will provide Executive with the
following retirement benefit (the “Retirement Benefit”):  (i) each restricted
stock award granted by the Company to Executive shall continue to vest and
become free from repurchase, forfeiture provisions and restrictions on transfer
during the three-year period following the Retirement Date (the “Three-Year
Post-Retirement Period”) on the same schedule and terms, and subject to the same
conditions, as set forth in each applicable restricted stock agreement, as if
Executive had continued to remain employed during the Three-Year Post-Retirement
Period and (ii) each stock option granted by the Company to Executive shall
continue to vest and become exercisable during the Three-Year Post-Retirement
Period on the same schedule and terms, and subject to the same conditions, as
set forth in each applicable option agreement as if Executive had continued to
remain employed during the Three-Year Post-Retirement Period and Executive shall
have three months from the end of the Three-Year Post-Retirement Period to
exercise any stock options that have vested and become exercisable as of such
date.  Executive agrees and acknowledges that by virtue of the extension of the
post-termination exercise period for Executive’s stock options provided for in
the previous sentence, any stock options that were intended to be “incentive
stock options” under Section 422 of the Internal Revenue Code, as amended,
shall, as of the Agreement Effective Date, be treated as, and taxable as,
non-qualified stock options for all tax purposes.

 

Other than the Retirement Benefit and Accrued Obligations, Executive will not be
eligible for, nor shall he have a right to receive, any payments or benefits
from the Company following the Retirement Date. For the avoidance of doubt,
Executive acknowledges that he is not eligible for or entitled to receive any
severance benefits pursuant to the Employment Agreement, and further
acknowledges that he will not be eligible to receive the Retirement Benefit (or
any payments or benefits from the Company other than the Accrued Obligations) if
he fails to timely enter into this Agreement and the Additional Release or if
his employment is terminated for Cause prior to the Retirement Date or if he
fails to comply with his obligations under this Agreement or the Restrictive
Covenants Agreement.

 

2

--------------------------------------------------------------------------------


 

3.                                      Release of Claims — In exchange for the
consideration set forth in this Agreement, which Executive acknowledges he would
not otherwise be entitled to receive, Executive hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges the Company,
its affiliates, subsidiaries, parent companies, predecessors, and successors,
and all of their respective past and present officers, directors, stockholders,
partners, members, employees, agents, representatives, plan administrators,
attorneys, insurers and fiduciaries (each in their individual and corporate
capacities) (collectively, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs, accounts, reckonings, covenants, contracts, agreements,
promises, doings, omissions, damages, executions, obligations, liabilities, and
expenses (including attorneys’ fees and costs), of every kind and nature that
Executive ever had or now has against any or all of the Released Parties up to
the date on which he signs this Agreement, whether known or unknown, including,
but not limited to, any and all claims arising out of or relating to Executive’s
employment with, separation or retirement from, and/or ownership of securities
of the Company, including, but not limited to, all claims under Title VII of the
Civil Rights Act, the Americans With Disabilities Act, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Rehabilitation Act, Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, and the Employee
Retirement Income Security Act, all as amended; all claims arising out of the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime), the Massachusetts
Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, §
1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et
seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract (including, without
limitation, all claims arising out of or related to the Employment Agreement);
all state and federal whistleblower claims to the maximum extent permitted by
law; and any claim or damage arising out of Executive’s employment with and/or
separation from the Company (including a claim for retaliation) under any common
law theory or any federal, state or local statute or ordinance not expressly
referenced above; provided, however, that this release of claims shall not
(i) prevent Executive from filing a charge with, cooperating with, or
participating in any investigation or proceeding before, the Equal Employment
Opportunity Commission or a state fair employment practices agency (except that
Executive acknowledges that he may not recover any monetary benefits in
connection with any such charge, investigation, or proceeding, and Executive
further waives any rights or claims to any payment, benefit, attorneys’ fees or
other remedial relief in connection with any such charge, investigation or
proceeding), (ii) deprive Executive of his rights with respect to the Retirement
Benefit, or any vested rights under any employee benefit plan or policy, stock
plan or deferred compensation arrangement, or any health care continuation to
the extent required by applicable law; or (iii) deprive Executive of any rights
Executive may have to be indemnified by the Company as provided in any agreement
between the Company and Executive or pursuant to the Company’s Certificate of
Incorporation or by-laws. This release of claims shall not extend to any claims
Executive may have against any persons that are Released Parties to the extent
such claims are (x) related solely to Executive’s ownership of the Company’s
stock and (y) unrelated to Executive’s employment relationship with the Company.

 

4.                                      Ongoing Obligations — Executive
acknowledges and reaffirms his obligation, except as otherwise permitted by
Section 8 below, to keep confidential and not to use or disclose any and all
non-public information concerning the Company acquired by him during the course
of his employment with

 

3

--------------------------------------------------------------------------------


 

the Company, including, but not limited to, any non-public information
concerning the Company’s business, operations, products, programs, affairs,
performance, personnel, technology, science, intellectual property, plans,
strategies, approaches, prospects, financial condition or development related
matters.  Executive also acknowledges all of his continuing obligations pursuant
to the Restrictive Covenants Agreement, which survive his separation from
employment with the Company and shall remain in full force and effect.

 

5.                                      Non-Disparagement — Executive
understands and agrees that, except as otherwise permitted by Section 8 below,
he will not, in public or private, make any false, disparaging, negative,
critical, adverse, derogatory or defamatory statements, whether orally or in
writing, including online (including, without limitation, on any social media,
networking, or employer review site) or otherwise, to any person or entity,
including, but not limited to, any media outlet, industry group, key opinion
leader, financial institution, research analyst or current or former employee,
board member, consultant, shareholder, client or customer of the Company,
regarding the Company, or any of the other Released Parties, or regarding the
Company’s business, operations, products, programs, affairs, performance,
personnel, technology, science, intellectual property, plans, strategies,
approaches, prospects, financial condition or development related matters.  For
the avoidance of doubt, the foregoing shall not prevent Executive from stating
or repeating factual information with respect to the Company or its assets which
is otherwise publicly available.

 

6.                                      Return of Company Property — Executive
confirms that, except as he may be specifically instructed otherwise by the
Board, no later than the Retirement Date (or at such earlier time as requested
by the Board), he will return to the Company all property of the Company,
tangible or intangible, including but not limited to keys, files, records (and
copies thereof), equipment (including, but not limited to, computer hardware,
software and printers, wireless handheld devices, cellular phones,
tablets, etc.), Company identification and any other Company-owned property in
his possession or control and that he will leave intact all electronic Company
documents, including but not limited to those that he developed or helped to
develop during his employment.  Executive further confirms that, except as he
may be specifically instructed otherwise by the Board, no later than the
Retirement Date (or at such earlier time as requested by the Company), he will
cancel all accounts for his benefit, if any, in the Company’s name, including
but not limited to, credit cards, telephone charge cards, cellular phone and/or
wireless data accounts and computer accounts.

 

7.                                      Confidentiality — Executive understands
and agrees that, except as otherwise permitted by Section 8 below, the contents
of the negotiations and discussions resulting in this Agreement shall be
maintained as confidential by Executive and his agents and representatives and
shall not be disclosed except as otherwise agreed to in writing by the Company
and except to his immediate family, legal, financial and tax advisors, on the
condition that any individuals so informed must hold the above information in
strict confidence.

 

8.                                      Scope of Disclosure Restrictions —
Nothing in this Agreement or elsewhere prohibits Executive from communicating
with government agencies about possible violations of federal, state, or local
laws or otherwise providing information to government agencies, filing a
complaint with government agencies, or participating in government agency
investigations or proceedings.  Executive is not required to notify the Company
of any such communications; provided, however, that nothing herein authorizes
the disclosure of information Executive obtained through a communication that
was subject to the attorney-client privilege.  Further, notwithstanding
Executive’s confidentiality and nondisclosure obligations, Executive is hereby
advised as follows pursuant to the Defend Trade Secrets Act: “An individual
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that (A) is made (i) in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to

 

4

--------------------------------------------------------------------------------


 

an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.  An
individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

 

9.                                      Cooperation — Executive agrees that, to
the extent permitted by law, he shall cooperate fully with the Company in the
investigation, defense or prosecution of any claims or actions which already
have been brought, are currently pending, or which may be brought in the future
against the Company by a third party or by or on behalf of the Company against
any third party, whether before a state or federal court, any state or federal
government agency, or a mediator or arbitrator.  Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with the Company’s counsel, at reasonable times and
locations designated by the Company, to investigate or prepare the Company’s
claims or defenses, to prepare for trial or discovery or an administrative
hearing, mediation, arbitration or other proceeding, to provide any relevant
information in his possession, and to act as a witness when requested by the
Company. The Company will reimburse Executive for all reasonable and documented
out of pocket costs that he incurs to comply with this paragraph.  Executive
further agrees that, to the extent permitted by law, he will notify the Company
promptly in the event that he is served with a subpoena (other than a subpoena
issued by a government agency), or in the event that he is asked to provide a
third party (other than a government agency) with information concerning any
actual or potential complaint or claim against the Company.

 

10.                               Amendment and Waiver — This Agreement and the
Additional Release, upon their respective effective dates, shall be binding upon
the Parties and may not be modified in any manner, except by an instrument in
writing of concurrent or subsequent date signed by duly authorized
representatives of the Parties.  This Agreement and the Additional Release are
binding upon and shall inure to the benefit of the Parties and their respective
agents, assigns, heirs, executors/administrators/personal representatives, and
successors.  No delay or omission by the Company in exercising any right under
this Agreement or the Additional Release shall operate as a waiver of that or
any other right.  A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.

 

11.                               Validity — Should any provision of this
Agreement or the Additional Release be declared or be determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement or the Additional Release.

 

12.                               Nature of Agreement — Both Parties understand
and agree that this Agreement is a retirement and release of claims agreement
and does not constitute an admission of liability or wrongdoing on the part of
the Company or Executive.

 

13.                               Time for Consideration and Revocation —
Executive acknowledges that he was initially presented with this Agreement on
June 28, 2018 (the “Receipt Date”).  Executive understands that this Agreement
shall be of no force or effect unless he signs and returns this Agreement on or
before July 2, 2018 (the day of such execution, the “Agreement Effective
Date”).  Executive further understands that he will not be eligible to receive
the Retirement Benefit unless he timely signs, returns, and does not revoke the
Additional Release.

 

5

--------------------------------------------------------------------------------


 

14.                               Acknowledgments — Executive acknowledges that
he has been given a reasonable amount of time to consider this Agreement, and at
least twenty-one (21) days from the Receipt Date to consider the Additional
Release (such 21-day period, the “Consideration Period”), and that the Company
is hereby advising him to consult with an attorney of his own choosing prior to
signing this Agreement and the Additional Release.  Executive further
acknowledges and agrees that any changes made to this Agreement or any exhibits
or attachments hereto following his initial receipt of this Agreement on the
Receipt Date, whether material or immaterial, shall not re-start or affect in
any manner the Consideration Period. Executive understands that he may revoke
the Additional Release for a period of seven (7) days after he signs it by
notifying the Company in writing, and that the release shall not be effective or
enforceable until the expiration of the seven (7) day revocation period.   
Executive understands and agrees that by entering into the Additional Release he
will be waiving any and all rights or claims he might have under the Age
Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that he will have received consideration beyond that to
which he was previously entitled.

 

15.                               Voluntary Assent — Executive affirms that no
other promises or agreements of any kind have been made to or with Executive by
any person or entity whatsoever to cause him to sign this Agreement, and that he
fully understands the meaning and intent of this Agreement and that he has been
represented by counsel of his own choosing.  Executive further states and
represents that he has carefully read this Agreement, understands the contents
herein, freely and voluntarily assents to all of the terms and conditions
hereof, and signs his name of his own free act.

 

16.                               Governing Law — This Agreement and the
Additional Release shall be interpreted and construed by the laws of the
Commonwealth of Massachusetts, without regard to conflict of laws provisions. 
Each of the Company and Executive hereby irrevocably submits to and acknowledges
and recognizes the exclusive jurisdiction and venue of the courts of the
Commonwealth of Massachusetts, or if appropriate, the United States District
Court for the District of Massachusetts (which courts, for purposes of this
Agreement and the Additional Release, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement and the Additional Release or the subject
matter thereof.

 

17.                               Entire Agreement — This Agreement, including
the Additional Release and the Restrictive Covenants Agreement, contains and
constitutes the entire understanding and agreement between the Parties hereto
with respect to Executive’s transition, retirement and separation from the
Company, and the settlement of claims against the Company, and cancels all
previous oral and written negotiations, agreements, commitments and writings in
connection therewith, including, without limitation, the Employment Agreement.

 

18.                               Counterparts — This Agreement may be executed
in several counterparts, each of which shall be deemed to be an original, but
all of which together will constitute one and the same Agreement.  Facsimile and
PDF signatures shall be deemed to be of equal force and effect as originals.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have set their hands and seals to this Agreement
as of the date(s) written below.

 

VOYAGER THERAPEUTICS, INC.

 

 

 

 

 

 

 

By:

/s/ Kathleen Hayes

 

Date:

June 28, 2018

Name:

Kathleen Hayes

 

 

 

Title:

Vice President, Human Resources

 

 

 

 

I hereby agree to the terms and conditions set forth above.  I have been given a
reasonable amount of time to consider this Agreement and I have chosen to
execute this on the date below.  I further understand that the Retirement
Benefit is contingent upon my timely execution, return and non-revocation of the
Additional Release, and that I have been given at least twenty-one (21) days to
consider such Additional Release, and will have seven (7) days in which to
revoke my acceptance after I sign such Additional Release.

 

Steven M. Paul, MD

 

 

 

 

 

 

/s/ Steven M. Paul

 

Date:

June 28, 2018

 

[Signature Page to Retirement Agreement]

 

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

ADDITIONAL RELEASE OF CLAIMS

 

This Additional Release of Claims (this “Additional Release”) is made by Steven
M. Paul, M.D. (“Executive”) as of the date set forth opposite his signature
below.  Capitalized terms used but not defined herein have the meanings set
forth in the Retirement Agreement to which this Additional Release is attached
as Attachment A.

 

WHEREAS, Executive’s Retirement Date has occurred on or prior to the execution
of this Additional Release; and

 

WHEREAS, Executive is entering into this Additional Release in accordance with
the terms and conditions set forth in the Retirement Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Executive hereby agrees as
follows:

 

1.                                      Release — In consideration of the
Retirement Benefit set forth in the Retirement  Agreement, which Executive
acknowledges he would not otherwise be entitled to receive, Executive hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Company, its affiliates, subsidiaries, parent companies, predecessors, and
successors, and all of their respective past and present officers, directors,
stockholders, partners, members, employees, agents, representatives, plan
administrators, attorneys, insurers and fiduciaries (each in their individual
and corporate capacities) (collectively, the “Released Parties”) from any and
all claims, charges, complaints, demands, actions, causes of action, suits,
rights, debts, sums of money, costs, accounts, reckonings, covenants, contracts,
agreements, promises, doings, omissions, damages, executions, obligations,
liabilities, and expenses (including attorneys’ fees and costs), of every kind
and nature that Executive ever had or now has against any or all of the Released
Parties up to the date on which he signs this Additional Release, whether known
or unknown, including, but not limited to, any and all claims arising out of or
relating to Executive’s employment with, separation or retirement from, and/or
ownership of securities of, the Company including, but not limited to, all
claims under Title VII of the Civil Rights Act, the Americans With Disabilities
Act, the Age Discrimination in Employment Act, the Genetic Information
Nondiscrimination Act, the Family and Medical Leave Act, the Worker Adjustment
and Retraining Notification Act, the Rehabilitation Act, Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, and the Employee
Retirement Income Security Act, all as amended; all claims arising out of the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch. 151B, § 1 et
seq., the Massachusetts Wage Act, Mass. Gen. Laws ch. 149, § 148 et seq.
(Massachusetts law regarding payment of wages and overtime), the Massachusetts
Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the Massachusetts
Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen. Laws ch. 214, §
1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws ch. 149, § 1 et
seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of privacy law), the
Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, § 105D, and the
Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch. 149, § 52D, all
as amended; all common law claims including, but not limited to, actions in
defamation, intentional infliction of emotional distress, misrepresentation,
fraud, wrongful discharge, and breach of contract; all state and federal
whistleblower claims to the maximum extent permitted by law; and any claim or
damage arising out of Executive’s provision of services to and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above; provided, however, that this release of claims shall not (i) prevent
Executive from filing a charge with, cooperating with, or participating in any
investigation or proceeding before, the Equal Employment Opportunity Commission
or a state fair employment practices agency (except that Executive acknowledges
that he may not recover any monetary

 

--------------------------------------------------------------------------------


 

benefits in connection with any such charge, investigation, or proceeding, and
Executive further waives any rights or claims to any payment, benefit,
attorneys’ fees or other remedial relief in connection with any such charge,
investigation or proceeding), (ii) deprive Executive of his rights with respect
to the Retirement Benefit, as set forth in the Retirement Agreement, or any
vested rights under any employee benefit plan or policy, stock plan or deferred
compensation arrangement, or any health care continuation to the extent required
by applicable law; or (iii) deprive Executive of any rights Executive may have
to be indemnified by the Company as provided in any agreement between the
Company and Executive or pursuant to the Company’s Certificate of Incorporation
or by-laws. This release of claims shall not extend to any claims Executive may
have against any persons that are Released Parties to the extent such claims are
(x) related solely to Executive’s ownership of the Company’s stock and
(y) unrelated to Executive’s employment relationship with the Company.

 

2.                                      Return of Company Property — Executive
confirms that, except as he has been specifically instructed otherwise by the
Board, he has returned to the Company all property of the Company, tangible or
intangible, including but not limited to keys, files, records (and copies
thereof), equipment (including, but not limited to, computer hardware, software
and printers, wireless handheld devices, cellular phones, tablets, etc.),
Company identification and any other Company-owned property in his possession or
control and that he has left intact all electronic Company documents, including
but not limited to those that he developed or helped to develop during his
employment. Executive further confirms that, except as he has been specifically
instructed otherwise by the Board, he has canceled all accounts for his benefit,
if any, in the Company’s name, including but not limited to, credit cards,
telephone charge cards, cellular phone and/or wireless data accounts and
computer accounts.

 

3.                                      Business Expenses; Final Compensation —
Executive acknowledges that he has been reimbursed by the Company for all
business expenses incurred in conjunction with the performance of his employment
and that no other reimbursements are owed to him.  Executive further
acknowledges that he has received all compensation due to him from the Company,
including, but not limited to, all wages, bonuses and accrued, unused vacation
time, and that he is not eligible or entitled to receive any additional payments
or consideration from the Company beyond the Retirement Benefit.

 

4.                                      Time for Consideration; Acknowledgments
— Executive acknowledges that, in order to receive the Retirement Benefit, he
must sign and return this Additional Release on, but not before the Retirement
Date (provided, however, that if the Retirement Date is fewer than twenty-one
(21) days following the Receipt Date, he must sign and return this Additional
Release no earlier than the Retirement Date and no later than the twenty-second
(22nd) day after the Receipt Date) and he must continue to comply with his
obligations under the Restrictive Covenants Agreement (as defined in the
Retirement Agreement).  Executive acknowledges that he has been given at least
twenty-one (21) days to consider this Additional Release, and that the Company
advised him to consult with an attorney of his own choosing prior to signing
this Additional Release.  Executive understands that he may revoke this
Additional Release for a period of seven (7) days after he signs it by notifying
the Company in writing, and the Additional Release shall not be effective or
enforceable until the expiration of this seven (7) day revocation period (the
day immediately following expiration of such revocation period.  In the event
Executive executes this Additional Release within fewer than twenty-one (21)
days after the Receipt Date, he acknowledges that such decision is entirely
voluntary and that he has had the opportunity to consider such release until the
end of the twenty-one (21) day period.  Executive understands and agrees that by
entering into this Additional Release, he is waiving any and all rights or
claims he might have under the Age Discrimination in Employment Act, as amended
by the Older Workers Benefit Protection Act, and that he has received
consideration beyond that to which he was previously entitled.

 

5.                                      Voluntary Assent — Executive affirms
that no other promises or agreements of any kind have been made to or with him
by any person or entity whatsoever to cause him to sign this Additional Release,
and

 

--------------------------------------------------------------------------------


 

that he fully understands the meaning and intent of this Additional Release. 
Executive states and represents that he has had an opportunity to fully discuss
and review the terms of this Additional Release with an attorney. Executive
further states and represents that he has carefully read this Additional
Release, understands the contents herein, freely and voluntarily assents to all
of the terms and conditions hereof, and signs his name of his own free act.

 

For the avoidance of doubt, this Additional Release supplements, and in no way
limits, the Retirement Agreement.

 

I hereby provide this Additional Release as of the current date and acknowledge
that the execution of this Additional Release is in further consideration of the
Retirement Benefit, to which I acknowledge I would not be entitled if I did not
enter into this Additional Release.  I intend that this Additional Release will
become a binding agreement between me and the Company if I do not revoke my
acceptance in seven (7) days.

 

Steven M. Paul, M.D.

 

 

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------